DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1-7 are currently pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020050302, filed on 3/23/2020.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a system or method, which is one of the statutory categories of invention. ( Step 1: YES).

The examiner has identified process Claim 1 as the claim that represents the claimed invention. Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea):


An accommodation area management device which manages an accommodation area for accommodating a moving body, comprising: a storage unit configured to store a scheduled accommodation time of the moving body in the accommodation area; and a reservation reception unit configured to accept a usage reservation for the moving body during the scheduled accommodation time.


which is a process that, under broadest reasonable interpretation, covers performance
of the limitation(s) as a Certain method of organizing human activity (commercial or
legal interaction or managing personal behavior or relationships or interactions
between people) of managing of parking accommodations between multiple parties.

If a claim, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction or managing personal behavior or relationships or interactions between people, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.

Accordingly, the claim recites an abstract idea. ( Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application because the limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The device, storage unit, and reservation reception unit are just using generic computer components such that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception using generic computer components. Additionally, the storing of a schedule accommodation time is insignificant extra solution activity that is appended to the abstract idea and is not indicative of integration into a practical application.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore Claim 1 is directed to an abstract idea without a practical application. (Step 2a-Prong2: NO. The additional claimed elements are not integrated into a practical application.)

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately, and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Moreover, the additional elements recited are known and conventional computing elements (device, storage unit, and reception unit.  See [pg. 8, ln. 30 - pg. 9, ln. 12] of the specification describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy statutory disclosure requirements). Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus Claim 1 is not patent eligible. ( Step 2B: NO. The claims do not provide significantly more.)

The dependent claims, claims 2-7, further define the abstract idea that is present in the independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (including the device of claims 2-7 as described in the analysis of Claim 1) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 20190385265).

Claim 1:

Liu teaches:

An accommodation area management device which manages an accommodation area for accommodating a moving body, comprising:

(Liu - [0021] - " Example apparatus and methods disclosed herein resolve and/or satisfy transportation related needs and/or preferences of individuals with respect to vehicle and parking services. More specifically, some disclosed examples match vehicles (e.g., personal vehicles) that would otherwise be parked in a parking facility with individuals who need or desire to rent and/or use (e.g., drive, share, car-pool, service, etc.) a vehicle.")

a storage unit configured to store a scheduled accommodation time of the moving body in the accommodation area; and

(Liu - [0024] - " A cloud-based platform may store the data associated with the vehicles and/or drivers that may use the parking facility." [0061] - "a driver or owner of a vehicle 102 interacts with an electronic meter 152 (e.g., via the fifth example GUI 156) to enter the information or data." [0063] - "At block 504, the smart parking manager 118 receives information or data (e.g., time intervals, locations, costs or fees, etc.) associated with vehicle use options such as renting the vehicles 102 to other drivers that may request or desire to use the vehicles 102 and/or servicing the vehicles 102 via the vehicle service providers 127." [0083] - "the above-described information or data includes time intervals desired and/or requested by the drivers or owners of the vehicles 102, locations of the drivers or owners and/or their vehicles 102, their user preferences and/or information or data that may be stored on the first database 108 and/or the second database 130.")

a reservation reception unit configured to accept a usage reservation for the moving body during the scheduled accommodation time.

(Liu - [0063 - 0069] - "The smart parking manager 118 may receive this information or data from candidate persons, such as the users of the second user devices 132 having a need to use (e.g., rent, share or car-pool, etc.) the vehicles 102,  …  a person using one of the second user devices 132 may provide a request to use one of the vehicles 102 during a time interval. ...  At block 506, the smart parking manager 118 performs comparisons of time intervals corresponding to the data received at block 502 with time intervals corresponding to the data received at block 504. ... the user of the second user device 132 and/or the user of the fourth user device 160 can use the vehicle 102 during a time in which an owner or driver of vehicle 102 is not using their vehicle 102. ... At block 514, the smart parking manager 118 reserves a vehicle 102 (e.g., using an electronic meter 152) for the selected candidate person(s) during a time interval requested by the selected person(s) ")

Claim 2:

Liu  teaches the limitations of claim 1.  Additionally, Liu teaches:
	
wherein the usage reservation is a usage reservation from a second user different from a first user who owns or manages the moving body.

(Liu - [0031] - "the smart parking manager 118 enables drivers or owners of the vehicles 102 to allow or permit their vehicles 102 to be rented, driven and/or otherwise used by candidate persons (e.g., drivers, passengers and/or employees), other than the drivers or owners of the vehicles 102 during time intervals that may be requested by the candidate persons.”)

Claim 5:

Liu teaches the limitations of claim 2. Additionally, Liu teaches:

wherein the device is configured to manage the accommodation area such that the usage reservation by a third user different from the first user and the second user is not accepted while the second user uses the moving body.

(Liu - [0055] - " the parking facility window 304 may display a local geographic image or map 306 of the one or more corresponding parking facilities 122 to enable the users of the second user devices 132 to view the vehicles 102 that may be available for use, locations of the available vehicles 102 and/or other information or data associated with the available vehicles 102 (e.g., time intervals indicating availability, costs or fees, attributes of the vehicles, etc.). ... the graphics 307 include a check mark symbol to indicate the corresponding vehicles 102 are available for use. In other examples, the displayed graphics 307 may include a cross symbol to indicate the corresponding vehicles 102 are not available.”)

Claim 7:

Liu teaches the limitations of Claim 1. Additionally, Liu teaches:

wherein the scheduled accommodation time is set by the first user who owns or manages the moving body.

(Liu -[0061] - "a driver or owner of a vehicle 102 interacts with an electronic meter 152 (e.g., via the fifth example GUI 156) to enter the information or data." [0063] - "At block 504, the smart parking manager 118 receives information or data (e.g., time intervals, locations, costs or fees, etc.) associated with vehicle use options such as renting the vehicles 102 to other drivers that may request or desire to use the vehicles 102 and/or servicing the vehicles 102 via the vehicle service providers 127." 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190385265) in view of  Clark (US 20110213629).

Claim 3:

Liu teaches the limitations associated with Claim 2. Liu does not explicitly teach, however Clark, in the same field of endeavor, teaches:

wherein the device is configured to allow the second user to take out the moving body from the accommodation area only when the usage reservation exists.

(Clark - [0036] - "the platform offered to owners and borrowers by the system can include electronic devices 208 for the cars 206 that allow the system to provide and receive information from the cars 206 to initiate, manage, and complete, and help owners and borrowers to initiate, manage, and complete sharing transactions. ... The system provides to each borrower a mechanism, such as an access card 207, that identifies the borrower to the device 208 in the car. The device 208 can unlock the car door for the borrower with the appropriate reservation, in this case Deirdre 116. The device 208 also allows Deirdre 116 to start and operate the car. Once Deirdre 116 is finished borrowing the car, Deirdre 116 returns the car to the home location for other borrowers, and also the owner, to use the car.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the smart vehicle parking apparatus of Liu with the Car sharing system of Clark in order to more efficiently and securely manage and complete sharing transactions.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190385265) in view of  Clark (US 20110213629), further in view of Jones (US 7913903).

Liu in combination with the references taught in claim 3 teach those respective claims.  Liu does not explicitly teach, however Jones, in the same field of endeavor, teaches:

wherein the device is configured to allow the second user to exit from the accommodation area a plurality of times while the second user uses the moving body.

(Jones - [Col. 7, Ln. 60-62] - " In this embodiment, an access card may be used to provide in-and-out access privileges to a restricted area such as, for example, a parking garage")

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the smart vehicle parking apparatus of Liu with the vehicle access system of Clark in order to more efficiently eliminate restrictions typically associated with parking accommodations as disclosed in Clark [Col. 7, Ln. 51-67].	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190385265) in view of Okabe (US 20200013136).

Claim 6:

Liu teaches the limitations associated with Claim 2. Liu does not explicitly teach, however Okabe, in the same field of endeavor, teaches:

wherein the device is configured to manage the accommodation area such that a lower usage fee for the use of the accommodation area is applied to the first user who permits the use by the second user based on the usage reservation than to the first user who does not allow the use by the second user based on the usage reservation.

(Okabe - [0058] - "According to the present embodiment, a user using ride sharing can receive various privileges to use a convenient parking lot or parking frame exclusively for share-ride vehicles, or to receive a discount on a facility fee.")

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the smart vehicle parking apparatus of Liu with the processing device of Okabe in order to motivate users to utilize the facility and promote ride-sharing as disclosed in Okabe [0058].	

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sakurada (US 20190318275) references a management system for a parking lot with optional ride-share

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G GODBOLD whose telephone number is (571)272-5036. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID G. GODBOLD/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628